IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10798
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESUS ANTONIO ARBALLO-MARQUEZ, also known
as Jesus Arballo-Marquez,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CR-99-1-D
                       --------------------
                         February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jesus Antonio Arballo-Marquez appeals his sentence following

his guilty plea conviction for illegal re-entry after deportation

in violation of 8 U.S.C. § 1326.   Arballo-Marquez argues that his

sentence should not have exceeded the two-year maximum sentence

under 8 U.S.C. § 1326(a).   Arballo-Marquez acknowledges that his

argument is foreclosed by Almendarez-Torres v. United States, 523
U.S. 224 (1998), but he seeks to preserve the issue for Supreme




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10798
                                -2-

Court review in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).

     Arballo-Marquez’s argument is foreclosed by Almendarez-

Torres, 523 U.S. at 235.

     AFFIRMED.